WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 18, 2016




In the Court of Appeals of Georgia
 A16A1090. GEORGE v. HERCULES REAL ESTATE SERVICES, DO-045
     INC.

      DOYLE, Chief Judge.

      Derrick George filed a premises liability action against Hercules Real Estate

Services, Inc. (“Hercules”), the manager of the apartment complex in which George

lived when he was shot by unknown assailants during a home invasion. George

asserted claims for negligence, nuisance, and punitive damages. Hercules answered

and filed a counterclaim for unpaid rent and other fees. The trial court granted

summary judgment to Hercules as to all of George’s claims and as to Hercules’s

counterclaim, and George appeals. For the reasons that follow, we affirm.

             Summary judgment is proper when there is no genuine issue of
      material fact and the movant is entitled to judgment as a matter of law.
      OCGA § 9-11-56 (c). A de novo standard of review applies to an appeal
      from a grant of summary judgment, and we view the evidence, and all
      reasonable conclusions and inferences drawn from it, in the light most
      favorable to the nonmovant.1


      So viewed, the record shows that George moved into an apartment in The

Villas at Lakewood in November 2010. On June 11, 2011, while he was not home,

George’s apartment was burglarized between the hours of midnight and 2:00 a.m. In

response to the burglary, Hercules repaired George’s damaged front door and

installed a metal burglar guard, which made the door more secure when locked, but

also made it difficult to engage the deadbolt. George’s apartment also had an alarm

system that was monitored 24 hours per day and included a front-door panic button

in each unit, including George’s. According to George, after the burglary, he obtained

a shotgun and kept it beside the front door for protection because he believed the

complex was not safe.

      In the early morning hours of July 27, 2011, George was home with a friend

when someone knocked on his door. George turned on the front porch light, looked

through the peephole, and asked who was there; he could see only the silhouette of



      1
          Matjoulis v. Integon Gen. Ins. Corp., 226 Ga. App. 459 (1) (486 SE2d 684)
(1997).

                                          2
a single individual, and he could not hear the person on the other side of the door.

Although he was not expecting anyone at the time, George opened the door, propping

his foot against it out of concern for his safety. When George opened the door, a

second individual emerged, and he and the first man tried to force their way into

George’s apartment. George pushed back and tried to lock the door, but he was

unable engage the deadbolt. George grabbed his shotgun and fired at the intruders.

The intruders fired back, shooting George four times. The police never apprehended

or identified the intruders. After the shooting, George did not return to his apartment

nor did he pay rent for the apartment.

      Hercules was aware of prior crimes at the apartment complex2 and employed

a private security service during day hours. Prior to the shooting, in May 2011,

Hercules’s on-site manager requested that the corporate office provide additional

security for the complex, but Hercules did not comply with the request.



      2
         The summary of incident reports between 2009 and 2011 showed the
incidents involved mostly break-ins or unlawful entries to both occupied and empty
units. Incident reports also showed armed robberies, a shooting by a tenant’s
grandson with no injuries, and “the improper handling of a female sexually.” In 2009,
a non-resident’s body was found dead at the gate with a gunshot wound. The incident
report summary also showed that there was no reported crime between August 5,
2008, and December 19, 2008, or between August 9, 2010,and April 20, 2011.

                                          3
      George sued Hercules, asserting claims for negligence, nuisance, and punitive

damages. With regard to his negligence claims, he alleged that Hercules failed to (1)

keep the premises in proper repair; (2) provide adequate security; and (3) keep the

premises safe. Hercules asserted a counterclaim against George for unpaid rent and

moved for summary judgment on all claims. The trial court granted summary

judgment to Hercules on all claims, and this appeal followed.

      1. George’s claims. Because the record is devoid of any competent evidence

to create a question of fact on the element of causation, Hercules was entitled to

summary judgment as to George’s claims.3

      (a) Negligence. There are four elements to a negligence claim in Georgia:

      (1) A legal duty to conform to a standard of conduct raised by the law
      for the protection of others against unreasonable risk of harm; (2) a
      breach of this standard; (3) a legally attributable causal connection
      between the conduct and the resulting injury; and (4) some loss or




      3
        Although the trial court granted summary judgment to Hercules on separate
grounds, Hercules raised the lack of proximate cause as its lead argument in support
of its motion for summary judgment. We review the grant or denial of summary
judgment de novo, and “a judgment right for any reason will be affirmed.” Cieplinski
v. Caldwell Elec. Contractors, 280 Ga. App. 267, 276 (633 SE2d 646) (2006).

                                         4
      damage flowing to the plaintiff’s legally protected interest as a result of
      the alleged breach of the legal duty.4


             On the issue of the fact of causation, as on other issues essential
      to the cause of action for negligence, the plaintiff, in general has the
      burden of proof. The plaintiff must introduce evidence which affords a
      reasonable basis for the conclusion that it is more likely than not that the
      conduct of the defendant was a cause in fact of the result. A mere
      possibility of such causation is not enough; and when the matter remains
      one of pure speculation or conjecture, or the probabilities are at best
      evenly balanced, it becomes the duty of the court to grant summary
      judgment for the defendant.5


      As the movant, Hercules offered evidence that as part of a $7 million

renovation of the property, it installed in each unit a monitored security alarm

equipped with a panic button in each unit; added exterior security cameras around the



      4
       (Punctuation omitted.) Med. Center Hosp. Auth. v. Cavender, 331 Ga. App.
469, 472 (1) (771 SE2d 153) (2015). See also Johns v. Housing Auth. for the City of
Douglas, 297 Ga. App. 869, 870-871 (678 SE2d 571) (2009).
      5
         (Punctuation omitted.) Mitchell v. Austin, 261 Ga. App. 585, 587 (583 SE2d
249) (2003), quoting Shadburn v. Whitlow, 243 Ga. App. 555, 556-557 (533 SE2d
765) (2000). If the moving party discharges its burden by pointing out an absence of
evidence to support the nonmoving party’s case, “the nonmoving party cannot rest on
its pleadings, but rather must point to specific evidence giving rise to a triable issue.”
Lau’s Corp v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991), citing OCGA § 9-11-56
(e).

                                            5
property; employed security guards in varying hours seven days a week; provided a

twenty-four-hour phone number for maintenance and security issues; added an entry

gate and landscaping to prevent unauthorized entry; and worked with the resident

community, neighborhood watch, and police department to increase involvement and

presence in the complex. Hercules also pointed to the lack of expert or other

testimony in the record that any additional security measures would have prevented

George from being shot after voluntarily opening his door to a stranger after

midnight. Stated another way, Hercules argued that there is a lack of evidence on

causation – that there is no evidence that its alleged failure to provide adequate

security caused George’s injuries.6



      6
         George’s allegations are that Hercules should have provided more security
patrols and failed to properly repair the lock on his door after it was kicked in during
a previous burglary. George concedes, however, that the lock was functional after it
was repaired, contending instead that the door was tighter and more difficult to close
after the repair. His reliance on the maintenance supervisor’s admission that the entire
front door should have been replaced is unpersuasive because the supervisor testified
that he would have replaced the door “[b]ecause it’s ugly.” More importantly, the
door was locked when George’s assailants knocked on it, and with knowledge that
it was more difficult to lock, he voluntarily opened it, rendering moot the question of
the functionality of the lock. Any suggestion by George that the tightness resulting
from the lock repair prevented him from re-locking it while in a scuffle with armed
men forcing entry into his home is simply too speculative to raise a triable issue of
fact.

                                           6
      In response, George points only to the testimony of Celina Nyack, Hercules’s

community manager, and Joe Bulat, the owner of the security company. While

George states that the security company recommended additional security measures,

a review of Bulat’s deposition belies this assertion. When asked whether he made any

recommendations, Bulat replied: “I would have liked to have had more hours, of

course, but if I said, do you want to increase the hour? No, they had a budget.”7

      Similarly, George claimed that Hercules’s on-site manager “requested more

security and surveillance because the tenants were ‘at the mercy of criminal activity

on the property.’” A closer look at the email written by Nyack shows that on May 21,

2011, she requested more security on weekend days and weekday evenings “[d]ue to

the school year ending and the weather inclement [sic].”8 Nonetheless, there is no


      7
        The other two record citations George provided to support his contention that
the security company recommended more hours do not address this issue.
      8
          Nyack’s email reads in its entirety as follows:

      Good Afternoon All[,] Due to school year ending and the weather
      inclement, I want to be able to have more coverage either with
      additional security or more hours. The current schedule is as follows[:]
      Mon- Thursday -1pm-11[;] Friday- Sunday- 8pm-6am or 7am[.] Ilona
      or Joe please correct me if I’m wrong[.]


                                            7
evidence or testimony that reducing or increasing security would have affected the

crime rate in general or the particular crime that injured George. Rather, the evidence

showed that security patrol hours had remained consistent, and the internal incident

reports show that crime varied from month to month and year to year.9

      This evidence is insufficient to create a question of fact on whether George’s

injuries were proximately caused by any act or omission of Hercules.10 For example,


      My concern is the weekends during the day and the weekdays in the
      evenings.


      Also, we have roughly 6-10 cameras down and also the cameras that are
      working need to be repositioned and refocused[.] Due to my
      observations and feedback from residents and staff we have reach[ed]
      the conclusion that the above is necessary to better reduce liabilities on
      the property. We need to step up security and surveillance. We are
      limited right now to foot patrol and observation and along the fence line
      and behind buildings, we are at the mercy of criminal activity on the
      property.
      9
        For example, as stated previously, in 2008, there was no reported crime
between August 5 and December 19. Similarly, there was no reported crime for
almost nine months between August 9, 2010, and April 20, 2011.
      10
        See Johns, 297 Ga. App. at 870-871; Fallen v. Metro. Life Ins. Co., 238 Ga.
App. 156, 158-159 (2) (518 SE2d 170) (1999) (physical precedent only) (“expert’s
opinion that security personnel would have a ‘strong deterrent effect on the type of
crime that occurred’” was “a conclusory statement” insufficient to create an issue of

                                          8
in Johns v. Housing Authority for the City of Douglas,11 a tenant was raped after an

assailant entered her apartment through a window in which she had placed cardboard

to fill a gap between the window and an air conditioning unit she installed.12 There




fact on causation); Post Properties, Inc. v. Doe, 230 Ga. App. 34, 38-39 (495 SE2d
573) (1997) (physical precedent only) (to conclude that a witness’s contentions
regarding insufficient security at an apartment complex, without any evidence of how
the plaintiff’s assailant accessed the complex, demonstrated a lack of causation that
“would require a jury to engage in pure speculation and guesswork. This is neither
required nor allowed in this state.”); Collins v. Shepherd, 212 Ga. App. 54, 56 (2)
(441 SE2d 458) (1994) (physical precedent only) (“Plaintiff presents no evidence to
show that defendant could have prevented the incident from occurring with a different
security system in place. A landowner does not become an insurer of safety by taking
some security precautions on behalf of invitees. Undertaking measures to protect
patrons does not heighten the standard of care; and taking some measures does not
ordinarily constitute evidence that further measures might be required.”) (punctuation
omitted). Cf. The Bethany Group, LLC v. Grobman, 315 Ga. App. 298, 302 (1) (b)
(727 SE2d 147) (2012) (affirming denial of summary judgment because there was a
question of fact regarding proximate cause based upon evidence of the landlord’s
knowledge of prior armed robberies and the testimony of the security company
manager “that such incidents increased after [the landlord] reduced its security”). But
see FPI Atlanta, L.P. v. Seaton, 240 Ga. App. 880, 884 (2) (524 SE2d 524) (1999)
(physical precedent only) (finding proximate cause due to the foreseeability of the
criminal act without analyzing whether a jury question was raised as to causation
specifically).
      11
           297 Ga. App. at 869.
      12
           See id.

                                          9
was no evidence indicating how the assailant entered the complex or whether he was

a resident.13

       To support its motion for summary judgment, the [defendant] Housing
       Authority pointed to: the lack of evidence showing that any of the
       allegedly unsafe conditions presented by its failure to repair the fence or
       increase common area lighting or security patrols proximately caused
       the attack; evidence that [the plaintiff] had equal or superior knowledge
       of the allegedly unsafe conditions; and evidence that the unsafe
       condition that actually allowed the assailant to enter her apartment (i.e.,
       the manner in which she installed the air conditioner window unit) was
       created by [the plaintiff].14


The Court pretermitted the issues of superior knowledge and foreseeability of the

attack and assumed that the Housing Authority breached its duty by not making the

repairs or improvements suggested by the plaintiff. Nonetheless, we affirmed the

grant of summary judgment to the Housing Authority because there was no evidence

that any such breach caused the plaintiff’s injuries:

       a jury would have to speculate that improvements to security patrols and
       lighting, and a repair to the fence, would have prevented the assailant
       from approaching [the plaintiffs’] apartment unit and reaching through


       13
            See id.
       14
            Id. at 870.

                                           10
      her window to gain entry into her apartment. Speculation that raises a
      mere conjecture or possibility is not sufficient to create even an
      inference of fact for consideration on summary judgment.15


      Here, a request for more security based upon school ending for the summer and

inclement weather, along with a comment that the property along the fence lines and

behind the buildings was at the mercy of criminals, coupled with the security

company’s desire for more hours (though without any request for more), simply does

not provide evidence that Hercules proximately caused George’s injuries sustained

when he was shot after voluntarily opening his door to an unknown person after

midnight. Because George failed to meet his burden of demonstrating a triable issue

of fact as to proximate cause, summary judgment in favor of Hercules on his

negligence claim is proper.




      15
        (Emphasis supplied.) Id. at 871-872. The Court also noted that the intruder
was able to enter the plaintiff’s apartment because she left a rear window unsecured,
not because the Housing Authority failed to improve security and lighting. See id. at
871. Similarly, in the instant case, the assailants were able to enter George’s
apartment because he unlocked and opened the door for them.

                                         11
      (b) Nuisance. Proximate cause is also an essential element in a nuisance

claim.16 As we held in Division 1 (a), George failed to meet his burden of

demonstrating a triable issue of fact on this issue, therefore summary judgment in

favor of Hercules on his nuisance claim is proper.

      (c) Punitive damages. “A claim for punitive damages is derivative in nature and

will not lie in the absence of a finding of compensatory damages on an underlying

claim.”17 Because George’s negligence and nuisance claims fail, his claim for

punitive damages also fails.

      2. Hercules’s counterclaim. George contends that the trial court erred by

granting summary judgment to Hercules on its counterclaim that he breached the

lease agreement to pay rent after he was injured. We disagree.




      16
        Toyo Tire North America Mfg., Inc. v. Davis, 299 Ga. 155, 158 (2) (787 SE2d
171) (2016) (“Causation is an essential element of nuisance. . . .”) (punctuation
omitted).
      17
        (Punctuation omitted.) Ratliff v. McDonald, 326 Ga. App. 306, 314 (2) (b)
(756 SE2d 569) (2014), quoting D. G. Jenkins Homes, Inc. v. Wood, 261 Ga. App.
322, 325 (3) (582 SE2d 478) (2003).

                                        12
      In response to Hercules’s motion,18 George argued that questions of material

fact exist as to whether Hercules’s actions and failure to secure his apartment from

criminals relieved him of his contractual obligation to pay past-due rent. Specifically,

George argued that he should be excused from paying his rent because Hercules’s

alleged failure to provide adequate security or to adequately repair the lock on his

door (1) breached an implied covenant in the lease, and/or (2) constituted constructive

eviction.19 For the reasons that follow, neither of these defenses relieved George of

his contractual obligation to pay rent.20

      18
         George did not assert either a defense of constructive eviction or breach of
the implied covenant of quiet enjoyment in his answer to Hercules’s counterclaim for
unpaid rent.
      19
          We note that George’s defenses arise out of contract claims, which are
entirely separate from any tort claims that may have arisen out of the same conduct.
      20
         George did not argue that Hercules’s actions and inactions constituted a
breach of an express contractual provision. And there is no evidence that Hercules
breached an express term of the lease such that George was relieved of his obligation
to pay rent. To the contrary, the lease did not require Hercules to provide security:

      [Hercules] does not offer or provide security or law enforcement
      services for resident’s protection or protection of resident’s personal
      property. [George] agrees to look solely to public law enforcement,
      emergency services, or fire services for security services or protection.
      [George] acknowledges that he has an obligation to exercise due care for
      his own safety and welfare and that [Hercules] is not liable for the

                                            13
      (a) Breach of implied covenant of quiet enjoyment. In support of his argument,

George cited to this Court’s decision in Jaraysi v. Sebastian,21 arguing that Hercules’s

actions and failures “constitute[d] a breach of the covenant of quiet enjoyment.” This

argument is without merit.

      (i) “A general warranty of title against the claims of all persons includes three

separate covenants: (1) a covenant of a right to sell, (2) a covenant of quiet

enjoyment, and (3) a covenant of freedom of encumbrances.”22 “To constitute a

breach of the covenant of warranty, or for quiet enjoyment, an eviction or equivalent

disturbance by title paramount must occur, and the mere existence of an outstanding

paramount title will not constitute a breach.”23 Further, “[a] covenant for quiet

enjoyment of the premises is necessarily implied in every lease and goes to the extent




      criminal acts of other persons. (emphasis supplied).
      21
        318 Ga. App. 469 (733 SE2d 785) (2012) (involving a commercial lease and
an express contract of quiet enjoyment).
      22
         McMurray v. Housworth, 282 Ga. App. 280, 285-286 (2) (638 SE2d 421)
(2006). See also OCGA § 44-5-62 (“A general warranty of title against the claims of
all persons includes covenants of a right to sell, of quiet enjoyment, and of freedom
from encumbrances.”); Whited v. Issenberg, 261 Ga. App. 787, 788 (584 SE2d 59)
(2003); White & Corbitt v. Stewart & Co., 131 Ga. 460, 461 (62 SE 590) (1907).
      23
           (Punctuation omitted.) Whited, 261 Ga. App at 788.

                                          14
of [representing] that the landlord has a good title and can give a free and

unencumbered lease of the premises for the term stipulated.”24

       Thus, to establish a breach of the covenant of quiet enjoyment, George had the

burden to prove that Hercules did not have good title to lease him the premises or that

someone else had paramount title. George’s complaints about the Villas, however, do

not concern the issue of a paramount title and, therefore, do not implicate the

covenant of quiet enjoyment. Accordingly, George’s defense of breach of the implied

covenant of quiet enjoyment failed as a matter of law, though for reasons other than

those stated by the trial court.25

       (ii) In granting summary judgment to Hercules on its claim for unpaid rent, the

trial court relied on language in this Court’s decision in Jaraysi to conclude that the

actions of third-party criminal actors could not support a finding that Hercules

breached the covenant of quiet enjoyment and, therefore, did not relieve George of

his obligation to pay rent in this case. We recognize the basis for the trial court’s

confusion because we have conflated the defenses of breach of the covenant of quiet

       24
       (Citation and punctuation omitted; emphasis supplied.) Dwyer v. McCoy, 236
Ga. App. 326, 329 (5) (512 SE2d 70) (1999).
       25
         See Cieplinski, 280 Ga. App. at 276 (“a judgment right for any reason will
be affirmed”).

                                          15
enjoyment and constructive eviction in our case law, and we take this opportunity to

clarify the issue.

       The Jaraysi decision, upon which the trial court relied, arose out of a series of

cases dating back to a case issued by this Court a century ago – Adair v. Allen.26 In

Adair, this Court addressed the implied covenant for quiet enjoyment in a lease and

held that the covenant “does not amount to an undertaking on [the landlord’s part]

that the premises leased are suitable or fitted for the particular use for which they are

intended by the lessee[.]”27 This Court then went on to hold that the implied covenant

of quiet enjoyment does not apply to a tenant’s claims arising from a nuisance created

and maintained by a third-party – in that case a co-tenant.28

       Since 1923, this Court has issued a series of cases that have misinterpreted

Adair and have been relied upon for the erroneous proposition that the covenant of

quiet enjoyment encompasses non-title based claims, such as the defense of




       26
            18 Ga. App. 636 (89 SE2d 1099) (1916).
       27
            (Emphasis supplied.) Id. at 636 (a)
       28
            See id. at 638.

                                            16
constructive eviction.29 But as stated above, the covenant of quiet enjoyment applies

only to claims arising from a landlord’s title and does not encompass a non-title

constructive eviction defense.30 Thus, Jaraysi, Myung Sung, Rucker, Topvalco,

Hardwick, Albert Properties, Kulman, Smith, Feinburg, Parker, and their progeny are

disapproved to the extent they can be interpreted to hold otherwise.

      (b) Constructive eviction. We turn now to George’s argument that Hercules’s

failure to provide adequate security or to properly secure his lock constituted

constructive eviction, thereby relieving him of his contractual obligation to pay rent.

This argument is also without merit.




      29
        See Jaraysi, 318 Ga. App. at 469; Myung Sung Presbyterian Church Inc. v.
North American Assn. of Slavic Churches & Ministries Inc., 291 Ga. App. 808, 812-
813 (3) (662 SE2d 745) (2008); Rucker v. Wynn, 212 Ga. App. 69, 70-71 (1) (441
SE2d 417) (1994); Topvalco, Inc. v. Garner, 210 Ga. App. 358, 361 (2) (436 SE2d
25) (1993); Hardwick v. 3379 Peachtree, 184 Ga. App. 822, 825 (3) (363 SE2d 31)
(1987); Albert Properties Inc. v. Watkins, 143 Ga. App. 184, 185 (1) (237 SE2d 670)
(1977); Kulman v. Sulcer, 99 Ga. App. 28, 29-30 (1) (107 SE2d 674 (1959); Smith v.
Hightower, 80 Ga. App. 293, 296-297 (2) (55 SE2d 872) (1949); Feinburg v. Sutker,
35 Ga. App. 505, 506 (1) (134 SE2d 173) (1926); Parker v. Munn Sign & Advertising
Co., 29 Ga. App. 420 (115 SE2d 926) (1923).
      30
           See Adair, 18 Ga. App. at 636; OCGA § 44-5-62.

                                          17
      A claim for constructive eviction involves the tenantability of leased property

and the nature of the repairs required to restore the property to a safe and tenantable

condition.31

      Two essential elements must be shown to establish the defense of
      constructive eviction. They are: (1) that the landlord in consequence of
      his failure to keep the rented building repaired allowed it to deteriorate
      to such an extent that it had become an unfit place for the [tenant] to
      carry on the business for which it was rented, and (2) that it could not be
      restored to a fit condition by ordinary repairs which could be made
      without unreasonable interruption of the tenant’s business.32


In other words, to prove a constructive eviction that excuses the payment of rent,

there must be proof of

      either an actual expulsion of the tenant, or some act of a grave and
      permanent character done by the landlord with the intention of depriving
      the tenant of the [use] of the demised premises. An act may be
      considered grave in character if it renders the premises untenantable or


      31
           See Overstreet v. Rhodes, 213 Ga. 181, 183-184 (97 SE2d 561) (1957).
      32
         (Punctuation and footnotes omitted.) Jenkins v. Brice, 231 Ga. App. 843, 844
(1) (499 SE2d 734) (1998). See also Ellis v. Hartford Run Apts. LLC, 335 Ga. App.
118, 125 (6) (779 SE2d 103) (2015) (physical precedent only) (holding that the trial
court erred by granting summary judgment to landlords on their counterclaim for rent
because factual question remained regarding whether tenants were constructively
evicted).

                                          18
      unfit for the use and benefit of the tenant in accomplishing one or more
      of the substantial purposes of the lease.33


      Thus, for George to meet his burden as the non-movant with regard to his

defense of construction eviction, he was required to identify evidence showing a fact

question as to whether Hercules committed some act or omission with regard to the

property so “grave in character . . . it renders the premises untenantable or unfit for

. . . use.”34 Based on the record before us, George failed to do so. The defense of

constructive eviction cannot be premised upon the action of a third party,35 and there

is no evidence that Hercules committed the criminal acts in question. And Hercules’s

alleged failure to provide security or to properly repair his lock do not constitute

“act[s] of a grave and permanent character”36 committed with the intention of

depriving George of the use of his apartment such “that it could not be restored to a

fit condition by ordinary repairs which could be made without unreasonable



      33
           (Punctuation and footnotes omitted). Jenkins, 231 Ga. App. at 844 (1).
      34
           Id.
      35
        See, e.g., Lumpkin v. Provident Loan Society Inc., 15 Ga. App. 816, 820-821
(84 SE 216) (1915).
      36
           Jenkins, 231 Ga. App. at 844 (1).

                                          19
interruption” of George’s activities,37 nor did they render the apartment

uninhabitable.38

      Accordingly, we affirm the trial court’s grant of summary judgment to Hercules

on its counterclaim for unpaid rent.39

      Judgment affirmed. Andrews, P. J., Ellington, P. J., Boggs, Ray, Branch, and

Rickman, JJ., concur. Dillard, McMillian, Mercier, and Peterson, JJ., concur fully

in Division 1 and in the judgment. Barnes, P. J., Miller, P. J., Phipps, P. J., and

McFadden, J., dissent to Division 1 and concur fully in Division 2.




      37
           Id.
      38
         See, e.g., Fleming v. King, 100 Ga. 449, 452-453 (28 SE2d 239) (1897). See
also OCGA § 44-7-15 (“The destruction of a tenement by fire or the loss of
possession by any casualty not caused by the landlord or from a defect of his title
shall not abate the rent contracted to be paid.”). To the extent that the door lock
needed further repair, George’s remedy under the terms of the lease was to request
repairs or to undertake them himself after a reasonable time. See Swim Dixie Pool
Corp. v. Kraemer, 157 Ga. App. 748, 749 (1) (278 SE2d 448) (1981); OCGA §§ 44-
7-13 and 44-7-14 (requiring landlord to keep a premises in repair and limiting a
landlord’s liability in tort to certain damages).
      39
           See Cieplinski, 280 Ga. App. at 276.

                                          20
 A16A1090. GEORGE v. HERCULES REAL ESTATE SERVICES,

          INC.



      PETERSON, Judge, specially concurring.

      I join the majority opinion as to Division 1 in its entirety. For the reasons that

follow, I concur in the judgment only as to Division 2 of the majority opinion.

      The majority may very well be right that our case law regarding the implied

covenant of quiet enjoyment went somewhat awry beginning in 1923. It may also be

wrong.1 But regardless of merits of that question, the majority’s analysis does not


      1
       The majority cites only two authorities for its new definition of the implied
covenant of quiet enjoyment: Adair v. Allen, 18 Ga. App. 636 (89 SE 1099) (1916),
and OCGA § 44-5-62. See Op. at 29. Neither authority provides much support for
the majority’s position. Adair’s holding was simply that actions of third parties do
convince me that the subsequent century of precedent must now be set right. The

majority ignores stare decisis, which in my view counsels against overruling what,

by this time, some might call a venerable principle of Georgia law. Accordingly, I

respectfully disagree with the conclusion of Division 2(a)(ii) overruling a near-

century of our caselaw and, thus, cannot join in the analysis that follows it.2




not create liability for a landlord under the implied covenant of quiet enjoyment,
Adair, 18 Ga. App. at 636-37, which was precisely the conclusion of our Court in
Jaraysi and the trial court here. And the statute does not address the question at all;
although recognizing the existence of the covenant of quiet enjoyment, nothing in the
statutory language defines the scope of that covenant. This statute has remained
substantially unchanged throughout the many decades of the very case law the
majority now seeks to change, and at no point has the General Assembly seen fit to
correct our course. (This is not to say that the General Assembly’s silence should be
read as acquiescence in our erroneous interpretation of a statute; indeed, our case law
on this point has not “interpreted” OCGA § 44-5-62 at all.)
      2
         To be fair, the word “overruled” is not one the majority employs. Instead,
using language we normally employ to signal a clarification of ambiguous caselaw,
it says only that our cases are “disapproved to the extent they can be interpreted to
hold” that the covenant of quiet enjoyment “encompass[es] a non-title constructive
eviction defense.” But the cases do in fact hold precisely that, and do so clearly. See,
e.g., Myung Sung Presbyterian Church Inc. v. N. Am. Ass’n of Slavic Churches &
Ministries Inc., 291 Ga. App. 808, 812-13 (3) (662 SE2d 745) (2008) (lessor breached
covenant of quiet enjoyment when it “substantially interfered with the lessee’s right
to use and enjoyment of the premises” by failing to apply for a zoning variance
renewal). And thus the majority is in fact overruling these decisions, not merely
clarifying them.

                                           2
      “The bench and bar are entitled to rely on long-standing case law,” Norred v.

Teaver, 320 Ga. App. 508, 515 (740 SE2d 251) (2013) (Andrews, P. J., concurring),

and so it is here. The rule the majority overrules today is long-standing case law.

The majority does not attempt to explain why that rule is unworkable, or how the last

century of experience has shown it to be unwise. Instead, the majority simply

declares that the rule developed in error as though that were the end of the matter.

But the principle of stare decisis does not even begin to apply until we have already

concluded that a prior decision was wrong. “Indeed, stare decisis has consequence

only to the extent it sustains incorrect decisions; correct judgments have no need for

that principle to prop them up.” Kimble v. Marvel Entm’t, LLC, 135 S. Ct. 2401,

2409 (2015). For that reason, “it is not alone sufficient that we would decide a case

differently now than we did then. To reverse course, we require as well what we have

termed a special justification – over and above the belief that the precedent was

wrongly decided.” Id. (citations and punctuation omitted).3


      3
         As I use it in this opinion, the term “stare decisis” refers exclusively to
principles that apply to our exercise of discretion in adhering to or overruling our own
prior precedent when we have come to disagree with that prior precedent. This term
should not be understood to include what we have occasionally referred to as
“vertical stare decisis.” See, e.g., Whorton v. State, 321 Ga. App. 335, 339 (2013)
(741 SE2d 653) (“vertical stare decisis dictates that we faithfully adhere to the
precedents established by the Supreme Court of Georgia”). Vertical stare decisis is

                                           3
      Our Supreme Court has identified several factors to consider in deciding

whether stare decisis counsels in favor of retaining a precedent that differs from what

we might hold if approaching the question with a clean slate. These include “(1) the

age of the precedent, (2) the reliance interests at stake, (3) the workability of the

decision, and, most importantly, (4) the soundness of its reasoning.” Harrison v.

McAfee, 338 Ga. App. 393, 401 (2) (c) (788 SE2d 872) (2016) (citing State v.

Jackson, 287 Ga. 646, 658 (5) (697 SE2d 757) (2010)); see also Benefield v.

Tominich, 308 Ga. App. 605, 613 (708 SE2d 563) (2011) (Blackwell, J., concurring

dubitante) (considering other factors). The majority considers nothing beyond the

correctness of the long-standing case law it now overrules. At no point in the


simply another way of articulating the command – foundational to the rule of law –
that we must follow the decisions of the Supreme Court of the United States and the
Supreme Court of Georgia even when our own prior precedent may be inconsistent.
This principle is mandatory and does not involve any discretion on our part. See also
Ga. Const., Art. VI, Sec. VI, Para. VI (“The decisions of the Supreme Court shall bind
all other courts as precedents.”). Our own internal rules require us to employ the
same process – the participation of all active and non-disqualified judges of our Court
– to overrule our prior precedent whether we do so because (1) our prior precedent
is now inconsistent with binding decisions of a higher court or (2) we have merely
come to view that prior precedent as wrongly decided. It is only in the latter case that
we have the option of retaining “incorrect” precedent, and so only in the latter case
are considerations of stare decisis relevant.




                                           4
appellate briefing or oral argument did the parties challenge our precedent in any way

(a failure that is itself a factor that we have recognized counsels strongly against

overruling, see Benefield, 308 Ga. App. at 613 (Blackwell, J., concurring dubitante)),

much less explain why stare decisis does not apply. And my own independent

weighing of the applicable factors suggests little reason to overrule anything in this

case.

        A final consideration also supports my conclusion. Stare decisis applies with

the least force to constructions of the United States or Georgia Constitutions. See

Smith v. Baptiste, 287 Ga. 23, 30 (694 SE2d 83) (2010) (Nahmias, J., concurring)

(stare decisis “is less compelling when ... the issue is the meaning of a constitutional

provision”). “That is because it is much harder for the democratic process to correct

or alter [a court’s] interpretation of the Constitution than [its] interpretation of a

statute or regulation.” Id. And although stare decisis applies more strongly in cases

of statutory construction, see id., faithful adherence to the separation of powers

counsels us that it is unwise lightly to persist in erroneous constructions of validly

enacted statutes. See Harrison, 338 Ga. App. at 401-02; cf. Jackson, 287 Ga. at 659

(5) n.8 (it is “perilous to rely heavily on legislative silence and inaction to conclude

that a court’s interpretation of a statute is correct”). But here, the precedent we


                                           5
consider has not interpreted the Constitution or a statute, it has instead merely

answered questions the General Assembly had not yet addressed. In such a case,

separation of powers considerations are at their nadir, leaving stare decisis to operate

more forcefully.

      The trial court faithfully applied long-standing precedents of this Court. I

would leave those precedents undisturbed and affirm. For these reasons, I concur in

the judgment only as to Division 2. I am authorized to state that Judge Dillard, Judge

McMillian, and Judge Mercier join in this special concurrence.




                                           6
 A16A1090. GEORGE v. HERCULES REAL ESTATE SERVICES, MI-45

       INC.



      MILLER, Presiding Judge, dissenting in part and concurring in part.

      I must respectfully dissent to Division 1 of the majority’s opinion because there

is a genuine issue of material fact for the jury to resolve on the element of causation.

Although the trial court found that Hercules breached its duty to George, the trial

court’s order clearly made no finding as to causation. Where a jury question remains,

summary judgment is improper. Consequently, I would reverse the trial court’s

judgment.
      George’s apartment complex, the Villas, was infected by rampant crime. These

crimes included a homicide, a sexual assault, armed robberies, and 66 break-ins to

both occupied and vacant units. Hercules’s management was aware of each of these

crimes at the apartment complex, yet it still failed to notify the tenants that many of

these crimes occurred.

      Moreover, despite these numerous crimes, Hercules’s management refused to

employ security guards after hours or overnight, when the crimes were most

prevalent, and it even rejected its own on-site manager’s specific request for

additional security. In fact, Hercules’s management failed to tell its tenants that the

security guards who were present were hired only for the purpose of protecting the

property in units that were being refurbished, not for the purpose of protecting tenants

and guests.

      Although the apartment complex was a “gated community,” the front “gate”

was only a 1-by-6 board, which did not deter foot traffic. Moreover, even though

Hercules’s management knew that the property adjacent to the apartment complex

had a high crime rate, and that the areas behind the complex and along its fence line

were “at the mercy” of criminals, the management only sporadically repaired the

frequent holes in the fence. Importantly, the night before George’s home invasion, an

                                           2
armed robber fled through a hole in the fence after robbing someone, and, a police

report completed after George was shot showed that the suspects fled on foot towards

a road adjacent to one of the holes in the fence. Although there were security cameras

on the property, the cameras were positioned too high to distinguish faces or licence

plates in the recordings, and for reasons unknown Hercules had rejected a former

property manager’s request to fix that problem.

      Given the evidence in the record that Hercules’s management knew that its

security measures had failed to remedy the rampant crime at the apartment complex,

this Court should not conclude that this is a “clear and indisputable case” that

removes the issue of causation from the jury’s purview. See Woodbury v. Whitmire,

246 Ga. 349, 350 (1) (271 SE2d 491) (1980). Accordingly, the majority’s conclusion

that summary judgment is proper on this ground as to George’s claims for negligence,

nuisance, and punitive damages is legal error.

      This conclusion does not end this Court’s inquiry, however, because the trial

court based its ruling on its erroneous finding that George assumed the risk of harm

as a matter of law. With regard to assumption of the risk, Georgia law is clear that

“[i]f the plaintiff by ordinary care could have avoided the consequences to himself




                                          3
caused by the defendant’s negligence, he is not entitled to recover.” OCGA § 51-11-7.

      The important focus in this analysis is the scope of George’s knowledge of the

risk he faced at the apartment complex. For George’s recovery to be barred, he must

have had knowledge of “the specific, particular risk of harm associated with the

activity or condition” that proximately caused his injury. (Citation and punctuation

omitted; emphasis supplied.) Monitronics Intl., Inc. v. Veasley, 323 Ga. App. 126, 139

(4) (746 SE2d 793) (2013). As with causation, assumption of risk is ordinarily a

question for the jury. Desai v. Silver Dollar City, Inc., 229 Ga. App. 160, 166 (5) (493

SE2d 540) (1997).

      Here, the trial court erred in finding that George assumed the risk of harm as

a matter of law. Certainly, a jury could find that George’s decision to open the door

that night bars his claims, however, a jury could also find that George did not

appreciate the specific risk of armed home invaders when he decided to answer the

door to his own home in response to someone knocking. Thus, whether George

assumed the risk of harm is for the jury to decide.

      The trial court’s reliance on Landings Ass’n, Inc. v. Williams, 291 Ga. 397, 399

(728 SE2d 577) (2012) is misplaced because that case is entirely distinguishable on

its facts. In Landings, our Supreme Court relied on the plaintiff’s knowledge that


                                           4
alligators are dangerous to conclude that the plaintiff knowingly assumed the risk of

harm by walking around areas she knew were inhabited by wild alligators. Id.

       Here, George was injured when he opened the door to his own home and was

shot by unknown criminals. To conclude that George assumed the specific risk of

harm would establish a standard in which a person opening the door to his own home

is, as a matter of law, at the mercy of whomever lurks on the other side. This is not

the current state of the law in Georgia, and thus the trial court erred in granting

summary judgment on this ground.

       For the above reasons, the trial court’s order must be reversed. Accordingly,

I respectfully dissent to Division 1 of the majority opinion. I am authorized to state

that Presiding Judge Barnes, Presiding Judge Phipps, and Judge McFadden join in

this dissent.




                                          5
 A16A1090. GEORGE v. HERCULES REAL ESTATE SERVICES, BA-045

       INC.



      BARNES, Presiding Judge, dissenting in part and concurring in part.

      I concur fully and completely with the majority on Division 2, disapproving the

cases conflating the doctrines of quiet enjoyment and constructive eviction but

finding no constructive eviction in this case. I fully join Presiding Judge Miller’s

well-stated dissent to Division 1, as I am also unprepared to hold as a matter of law

that opening the door at night automatically absolves a landlord of all responsibility

for its failure to stem a pervasive crime wave or to effect adequate repairs. I write to

further emphasize that, in addition to evidence that the management company

breached its duty of ordinary care with its tepid response to the rampant crime wave
on its property, a jury could also find that it breached its duty by making a

substandard repair to George’s door after burglars kicked it in.

      George presented evidence that the shoddy repairs made it difficult to lock the

door and prevented him from throwing the deadbolt to secure the door against the

invaders, who then pushed their way inside and shot him. Photographs of the door

and strike plate taken by the police after the home invasion reveal just how badly the

repair was made. The strike plate was crooked, was missing screws, and partially

blocked the hole in the doorframe into which the deadbolt should seat. The deadbolt

was the only lock on George’s front door; the knob was for a passage door, “like a

closet,” and did not have a lock built into it.

      Expert testimony is not required to determine whether the burglar wrap was

installed in a way that could make it difficult for the bolt to seat into the doorframe.

Determining whether the hole into which the dead bolt should seat is misaligned or

partially blocked by a metal wrap is akin to a child determining whether a round

block fits into a square hole. See Demarest v. Moore, 201 Ga. App. 90, 91-92 (410

SE2d 191) (1991) (alleged statement by police at local meeting that deadbolt was

insufficient to prevent break-ins unless the hardware was secured to a structural

member of door frame with 3½” screws was sufficient to create jury question where


                                           2
the deadbolt to plaintiff’s burgled apartment was attached with 3/8” and ½” screws).

Whether that repair — which caused the deadbolt to become misaligned with the hole

into which it should seat — caused or contributed to George’s inability to close and

bar the door against the armed intruders is a question well within the ken of an

ordinary juror.

      For these reasons, as well as those expressed in Presiding Judge Miller’s

dissent, I dissent in part to the majority opinion. I am authorized to say that Presiding

Judge Miller, Presiding Judge Phipps, and Judge McFadden join in this dissent.




                                           3